

House Lease Agreement
  
Lessor (Party A): Zibo Drug Purchasing & Supply Station of Shandong Province
Lessee (Party B): Zibo Hongmao Pharmaceutical Sales Co., Ltd.


Based on the principles of mutual benefit, friendly cooperation and
co-development, Party A and Party B have entered the following Agreement on
leasing office building:
I.
Party A rents three rooms in the first floor of east building of the storage
building to Party B for using and the lease term is 12 months.

II.
The annual rent and payment method: The annual rent is RMB 7,800, which shall be
settled one time every half year. If Party B delays to pay the rent, Party A has
the right to terminate the contract.

III.
Party B shall guarantee that the leased house cannot be damaged and the expenses
of normal maintenance shall be assumed by Party A (excluding the damage caused
by human).

IV.
Party B only has the use right to the leased house and shall not sublease or use
for other purpose. Party B shall not store dangerous and toxic or deleterious
substances in the room. Party B shall assist in Party A maintaining the security
of the office building.

V.
Party B shall abide by the management of Party A’s doorkeeper and Party A shall
not interfere with Party B’s normal work.

VI.
The period of validity is 12 months (from January 1, 2011 to December 31, 2011).
If Party B needs to extend or terminate the Agreement, it shall notify Party A
one month in advance.

VII.
The water and electricity charges shall be paid by Party B according to the
actual consumption and it shall be settled one time every quarter.

VIII.
Matters unmentioned here shall be solved by both parties through negotiation.

IX.
The Agreement has two copies, with both parties holding one respectively, and it
shall take effect after being signed.



Party A: Zibo Drug Purchasing & Supply Station of Shandong Province
 
Party B: Zibo Hongmao Pharmaceutical Sales Co., Ltd.
Signature of principal: Wang Xintong
 
Signature of principal: Chen Hongsheng

January 1, 2011
 
 
 

--------------------------------------------------------------------------------

 